Citation Nr: 1420057	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-36 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to service connection for bilateral pes planus.

3. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2011, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in January 2013, when it was remanded for further development.  


FINDINGS OF FACT

1. Obstructive sleep apnea is not the result of a disease or injury in service nor is it caused or aggravated by a service-connected disability.

2. Bilateral pes planus is not the result of a disease or injury in active service.

3. A left knee disability is not the result of a disease or injury in active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2. The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310.

3. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in December 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of relevant service and post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file, including his hearing testimony.  These files together comprise the claims file.  

The only available service treatment record consists of the Veteran's medical history and examination for entrance into service in 1988.  Other service treatment records are not in the claims file and have been determined to be unavailable.  Destruction of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service medical records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The RO requested all of the Veteran's service treatment records and received a response that all available records had been sent.  These did not include any medical records.  The RO obtained extensive service personnel records.  It sought accident and line of duty reports from various entities of the service department.  It also requested records from National Guard units and repeatedly asked the Veteran if he had any records.  Although, the Veteran reported that he had sent records, no records were received and he was advised of this fact.

VA has obtained the Veteran's service personnel records, as well as post-service reports of VA and private treatment and examination.  

Moreover, his statements in support of the claim are of record, including testimony provided at a December 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's January 2013 remand, VA obtained outstanding service personnel records, Social Security records, and VA treatment records.  VA also provided the Veteran with medical examinations in February 2013 and obtained a VHA expert medical opinion on the sleep apnea claim in January 2014.  The examinations contained all information needed to rate the disability.  Indeed, the examiners reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiners performed a thorough clinical evaluation, and then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, these examinations are adequate for VA purposes.  Thus VA has complied with the January 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112(a), 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  VA will not; however, concede aggravation unless there is medical evidence created prior to the aggravation or at any time between aggravation and the current level of disability that shows a baseline of the disability prior to aggravation.  38 C.F.R. § 3.310(b).

Facts and Analysis

Sleep Apnea

At the December 2011 hearing, the Veteran testified that he caught himself nodding off fairly regularly while in service.  He did not seek treatment for his problem in service because he did not know he had a health problem.  His diagnosis was made only after sleep studies showed the need for regular CPAP.

On VA examination in February 2013, the examiner noted a diagnosis of obstructive sleep apnea since 2009.  The Veteran reported that he had a snoring problem for many years but was not tested or diagnosed until 2009.  The examiner noted that there was no history of apnea events or hyper daytime somnolence in service.  "Snoring alone is not considered a component of sleep apnea."  Based on the lack of evidence of additional symptoms sufficient to show obstructive sleep apnea in service, the examiner offered the opinion that the disability was not related to service.

In June 2013, the Veteran submitted a copy of a prior Board decision issue in 2001 in the case of an unknown Veteran where an expert medical opinion had linked PTSD and sleep apnea.

The Board sought and received a VHA expert medical opinion in January 2014 regarding whether the Veteran's obstructive sleep apnea was related to his service-connected PTSD.  The expert stated that the Veteran's PTSD or treatment for PTSD had not caused sleep apnea.  Rather, sleep apnea was the result of a multitude of factors including oropharyngeal anatomical and other genetic predisposition and later development of obesity.  There were no frank symptoms of obstructive sleep apnea before he gained weight and got a little older.  The expert did opine that the sleep apnea was at least as likely as not aggravated by the treatment of PTSD, specifically weight gain resulting from some of the medications, but was unsure if the aggravation was permanent in nature.  In addition, there was no way to quantify the severity of the Veteran's sleep apnea prior to aggravation or after aggravation other than to say it was diagnosed after he began taking medication for PTSD symptoms.

A March 2014 report from the Veteran's treating physician noted that sleep apnea was diagnosed in July 2009 and that he also complained of snoring and nightmares.  He required use of a CPAP machine but no medications, and had obesity with a body mass index (BMI) of 39.

Analysis

The Veteran has current obstructive sleep apnea and has provided competent reports of snoring and daytime sleepiness.  He is also service connected for PTSD.

The evidence in favor of a link between PTSD and sleep apnea consists largely of the Board decision submitted by the Veteran.  That decision considered facts that differed in a crucial way from those in the current appeal.  In the Board decision submitted by the Veteran there was evidence that the appellant had obesity that was related to PTSD.  In the instant case there are opinions linking obesity to the onset of sleep apnea, but there is no evidence linking the obesity to PTSD.

The medical opinions in the instant case are against a link between the symptoms reported by the Veteran as having been present in service and the current sleep apnea or between the current sleep apnea and PTSD.  These questions would require medical expertise to answer.  Accordingly, the Veteran's opinion that the symptoms in service represented sleep apnea, or that the sleep apnea was caused by PTSD are not competent evidence.  Cf. 38 C.F.R. § 3.159(a) (2013).

While the VHA expert did feel that the Veteran's sleep apnea was aggravated by the PTSD symptoms and treatment, the physician found no evidence establishing a baseline prior to aggravation or the current level of disability.  Absent such evidence, VA will not concede aggravation.  38 C.F.R. § 3.310(b).

The weight of the evidence is against finding a link between current sleep apnea and service or a service connected disease or disability.  As such reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b).

Pes Planus

In the health history completed by the Veteran in July 1988 for the Army National Guard, he answered "no" when asked if had any of the following complaints: trick joints; impaired use of arms, legs, hands, and feet; difficulty with prolonged standing; and medical problems.  The examination report completed for enlistment into the National Guard shows he was found to have moderate pes planus

An August 2010 disability examination showed the Veteran's complaints of chronic foot pain due to flat feet, with reconstruction surgery on the left foot in October 2009.  He had continued pain in his feet worsened with prolonged standing and walking which limited his ability to work.  

A February 2010 VA examination noted a diagnosis of pes planus, status post-surgical repair of left foot in October 2009 with residual swelling and painful ambulation.

At the December 2011 hearing, the Veteran testified that he had problems with his feet in service due to running in combat boots and having wet feet.  He was given an ankle brace and shoe inserts for his boots.  He was also on profile for two weeks for his feet, with restrictions on running and prolonged standing.  This happened four times in his military career.  After service separation, his mother gave him Dr. Scholl's inserts.  He was initially treated for flat feet at the VA medical center in Little Rock, where his doctor prescribed special shoes and told him he had flat feet.  He eventually underwent surgery to fuse his feet to his ankles.

On VA examination in February 2013, the examiner noted a diagnosis of degenerative joint disease in both feet with arthrodesis at the mid-foot.  The Veteran reported having surgery on his left foot in in October 2009 and on his right foot in 2011.  The examiner also noted that the Veteran's medical records showed a history of congenital pes planus that was not believed to have been caused or aggravated by service or related to the claimed condition.  The examiner offered the opinion that the Veteran's congenital pes planus was not aggravated beyond its natural course.  Therefore, the examiner felt that Veteran's current foot disability was less likely than not caused or aggravated by service.

Analysis

The Veteran was found to have moderate pes planus when accepted for the National Guard in July 1988.  There is no evidence of an examination for entrance on to active duty; hence, the presumption of soundness would not apply.  Smith v. Shinseki, 24 Vet. App. 40 (2010); cf. 38 U.S.C.A. §§ 1111, 1137 (West 2002).  Service connection would nonetheless be possible if aggravation was shown.  38 U.S.C.A. § 1153 (West 2002).  The Veteran has provided competent and credible evidence as to his symptoms in service, but his reports of in-service symptoms were considered by the VA examiner who found no aggravation.   There is no other medical evidence of in-service aggravation and the Veteran's statements do not provide evidence that the pre-existing pes planus increased beyond the moderate level identified shortly before he entered active duty.  Many years after service the Veteran reportedly underwent surgery on both feet, but there is no competent evidence that this was related to aggravation of pes planus in service.  Accordingly, the weight of the evidence is against the grant of service connection for pes planus.

Other foot disabilities, including arthritis, have been identified in recent years.  There is no evidence that these were present in service or for many years thereafter.  Service connection for arthritis on a presumptive basis would require X-ray evidence of that disease within a year of service discharge.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Veteran has not reported such an X-ray examination and there is no other evidence to that effect.  It would require medical expertise to say that the symptoms the Veteran reported in service were manifestations of arthritis; therefore, the Veteran would not be competent to provide such an opinion.  The medical evidence shows arthritis was identified many years after service.

The weight of the evidence is against the grant of service connection for a foot disability, including pes planus.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b).

Left Knee

In the health history completed by the Veteran in July 1988 for the Army National Guard, he answered "no" when asked if had any of the following complaints: trick joints; impaired use of arms, legs, hands, and feet; difficulty with prolonged standing; and medical problems.  On the July 1988 examination, he was noted to have a left knee scar from an accident.  No further detail was recorded.

A treatment note from October 2008 shows a diagnosis of patellar enthesopathy, complaints of occasional snapping in the left knee, and prescription of a knee brace.

At the August 2010 disability examination, the Veteran reported past diagnoses of arthritis and gout.  He also reported intermittent give way in his left knee, which he had been told was due to the gout and arthritis.  X-rays taken at the time showed joint space narrowing, eburnation, and marginal osteophytes, which demonstrated osteoarthritis.

At the Board hearing in December 2011, the Veteran testified that he had knee problems in service from wearing boots and doing a lot of walking.  He said that he sometimes was given profiles for two weeks off from running or physical training because of his left knee problems.  He went on sick call three or four times and had a cast on his left leg for tendonitis in either 1983 or 1984.  The doctor in service prescribed medication for gout and later a VA medical center gave him a knee brace.  The Veteran testified that his mother was a nurse and would wrap his knee and use a red clay medicine to reduce swelling.  His current symptoms included limitation of flexion of the knee to 45 degrees or less.  He said that he had fluid drained from his knee in 2010 and that 2008 VA X-rays showed either gout or arthritis and a current diagnosis of chondromalacia.  

On VA examination in February 2013, the examiner noted a diagnosis of degenerative joint disease in the left knee.  The Veteran was reportedly unable to give an accurate history of his knee condition, stating only that it began hurting in 1998 or 1999 and that he had reduced range of motion and lateral joint pain.  X-rays showed degenerative changes in three compartments.  Based on the history provided by the Veteran, specifically of onset of pain years after service, the current left knee condition was found to be less likely than not incurred in service.

While the record shows that the Veteran has a diagnosis of degenerative joint disease in his left knee, the evidence does not show that this was manifested in service or to a compensable degree within the first year after service separation.  As such, service connection under 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309 is not warranted here.

The Veteran has provided competent testimony that he experienced knee pain in service and that his symptoms continued thereafter.  His reports of ongoing pain and swelling treated by his mother; are however, contradicted by his reports to the February 2013 VA examiner.  Consistent with his report to the February 2013 examiner, he reported to VA treatment providers in July 2008, that he had had left knee surgery in 1998 for a stab wound and noted no prior history.  Later in July 2008; however, he reported tendonitis while stationed in Germany, but a more sudden onset of his current symptoms with his knee unexpectedly giving out.  Given his inconsistencies, his report of left knee symptoms and treatment beginning in service and continuing since; are not deemed credible.  

Other than these incredible statements, there is no evidence linking the current left knee disability to service.  As such the weight of the evidence is against the claim for service connection for a left knee disability and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


